         Case 3:20-cv-00201-RNC Document 155 Filed 09/18/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                              )
                                                   )
                        Plaintiffs,                )
                                                   )
        v.                                         )               No. 3:20-cv-00201-RNC
                                                   )
CONNECTICUT ASSOCIATION OF                         )
SCHOOLS, INC. et al,                               )
                                                   )                 September 18, 2020
                        Defendants.                )

               DEFENDANTS’ JOINT MOTION FOR PERMISSION
                         TO FILE EXCESS PAGES

       The Connecticut Association of Schools, Inc. d/b/a Connecticut Interscholastic

Conference (“CIAC”); Bloomfield Board of Education, Cromwell Board of Education,

Glastonbury Board of Education, Canton Board of Education, and Danbury Board of Education

(the “School board Defendants”); and Intervenors Andraya Yearwood, T.M., and the

Connecticut Commission on Human Rights and Opportunities (“CHRO”) (hereinafter

collectively “Defendants”), move for permission to depart from the District’s standard page

limitations in filing their reply to Plaintiffs’ opposition to their motion to dismiss (due

September 25). In support of their request, Defendants state as follows:

       1.    Defendants requested additional pages for their consolidated motion to dismiss,

filed on August 21, 2020. The Court granted that request. ECF No. 143. Plaintiffs similarly

requested, and received, additional pages for their opposition. ECF No. 153.

       2.    Given that Defendants are again consolidating their arguments in their reply, while

they are making every effort to be concise, Defendants request that the Court allow them to

exceed the District’s standard 10-page limit by 5 pages, for a total of 15 pages.

       3.    Plaintiffs consent to this request.
        Case 3:20-cv-00201-RNC Document 155 Filed 09/18/20 Page 2 of 2



Respectfully submitted,


    /s/ Elana Bildner
    Elana Bildner (ct30379)
    Dan Barrett (ct29816)
    ACLU Foundation of Connecticut
    765 Asylum Avenue, 1st Floor
    Hartford, CT 06105
    (860) 471-8471
    e-filings@acluct.org
